Citation Nr: 1022974	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-09 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to vocational rehabilitation subsistence 
allowance under the provisions of Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant served on Active duty from April 1955 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In a VA Form 9 of March 2006, the appellant stated that he 
wanted a personal hearing before a Veterans Law Judge in 
Washington, D.C.  By letter dated in June 2006, the appellant 
was advised that he was scheduled for a personal hearing in 
August 2006.  However, in July 2006, the appellant requested 
that his hearing be cancelled. 

In April 2008, the Board denied the appellant's claim.

In a Memorandum Decision of April 2009, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's decision and remanded the claim for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that he was entitled to receive a 
monthly subsistence allowance once he was found entitled to 
Chapter 31 services.

In October 2008, the appellant submitted a copy of VA Form 
28-8872, Rehabilitation Plan, dated in November 2006.  There 
is no indication in the record that the appellant waived 
initial consideration of this evidence by the AOJ.  As it is 
not clear from the record that the AOJ reviewed this 
evidence, an SSOC must be issued which takes into 
consideration the evidence submitted in October 2008.  See 38 
C.F.R. §§ 19.31, 19.37 (2009).  

The rules regarding the award of subsistence allowances for 
participation in vocational rehabilitation training for 
veterans with service-connected disabilities are contained in 
38 U.S.C.A. § 3108 (West 2002).  Payments of subsistence 
allowance are made to eligible veterans who are pursuing a 
program of education or training, and such payments shall be 
paid only for the period of a veteran's enrollment in such 
program.  See 38 U.S.C.A. §§ 3108(a) (1), 3680 (West 2002); 
38 C.F.R. §§ 21.260, 21.320 (2009).

The Board notes that the VA Form 28-8872 states that the 
appellant "will be provided with training in Microsoft 
Office 2000/Windows 2000."  

The November 2006 VA Form 28-8872 raises the possibility 
that, as part of the rehabilitation plan, the appellant was 
enrolled in a training or rehabilitation program.  
Considering the plan now of record, on remand, the RO should 
make a determination as to whether the appellant enrolled in 
training or a rehabilitation program from December 2006 to 
June 2007, the date in which the rehabilitation plan ended.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make a determination 
as to whether the appellant enrolled in 
any training programs or a 
rehabilitation program as part of the 
Rehabilitation Plan shown in the VA 
Form 28-8872 of November 2006.  The RO 
should seek to obtain and associated 
with the claim file any additional 
evidence deemed necessary to make the 
determination requested above.  

2.  Thereafter, the RO should issue the 
appellant a supplemental statement of 
the case considering all of the 
evidence of record including the 
November 2006 VA Form 28-8872 submitted 
in October 2008.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


